Title: James Oldham to Thomas Jefferson, 3 August 1817
From: Oldham, James
To: Jefferson, Thomas


          
            
              dear Sir
              Richmond
August 3rd 1817.
            
            The ½ dozen mortice doorlocks and edge bolte which you rote for, I have sent them by the stage on friday last directed to Sharlotsvill, Mr Watson Junr of milton promissed me to se them safe delivered,
            
            In executing of these little commissions I do ashore you Sir it is not Troublesome to me, they will always be Gratefully performed with my best Judgement.
            
              With Grate Respect I have the Honor to be Sir your Obt Sevt
              J; Oldham
            
          
          
            P.S. the 2 plated Locks are the onley pattern in richmond.
          
        